Case 8:20-cv-00049-JFW-AFM Document 28 Filed 02/18/21 Page 1 of 1 Page ID #:856



   1

   2

   3

   4

   5

   6

   7

   8                        UNITED STATES DISTRICT COURT
   9                      CENTRAL DISTRICT OF CALIFORNIA
  10

  11   CONTESSA B.,                              Case No. 8:20-cv-00049-JFW-AFM
  12                        Plaintiff,
                                                 ORDER ACCEPTING FINDINGS
  13          v.
                                                 AND RECOMMENDATIONS OF
  14   COMMISSIONER OF SOCIAL                    UNITED STATES MAGISTRATE
       SECURITY,                                 JUDGE
  15
                            Defendant.
  16

  17         This matter came before the Court on the Report and Recommendation of the
  18   Magistrate Judge to whom the case was referred. Further, the Court has engaged in
  19   a de novo review of those portions of the Report to which Plaintiff has objected and
  20   Defendant’s reply.    The Court overrules Plaintiff’s objections and accepts the
  21   findings and recommendations of the Magistrate Judge.
  22         IT IS HEREBY ORDERED that Judgment shall be entered affirming the
  23   decision of the Commissioner and dismissing this action with prejudice.
  24

  25   DATED: February 18, 2021
  26

  27                                         ____________________________________
                                                       JOHN F. WALTER
  28                                           UNITED STATES DISTRICT JUDGE
